                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
XENG LO,

                          Plaintiff,
      v.                                           Case No. 20-cv-965-pp

MILWAUKEE COUNTY OFFICE
OF CORPRATION COUNSEL,

                        Defendant.
______________________________________________________________________________

 ORDER DISMISSING CASE WITHOUT PREJUDICE FOR FAILURE TO PAY
                        INITIAL PARTIAL FILING FEE
______________________________________________________________________________

      Plaintiff Xeng Lo is representing himself in this §1983 case. When he

signed the complaint on June 14, 2020, he listed his address as “HOC—8885

South 68th Street, Milwaukee, Wisconsin.” Dkt. No. 1 at 1. That is the location

of the Milwaukee County House of Correction. https://county.milwaukee.gov/

EN/House-of-Correction.

      When the plaintiff filed the lawsuit, he asked the court to allow him to

proceed without prepaying the filing fee. Dkt. No. 2. The Prison Litigation

Reform Act applies to this case because the plaintiff was incarcerated when he

filed his complaint. That statute allows prisoners to proceed with a case

without prepaying the full filing fee if, when funds exist, they pay an initial

partial filing fee. 28 U.S.C. §1915. On August 6, 2020, the court ordered that

by the end of the day on August 27, 2020, the plaintiff must pay an initial

partial filing fee of $6.00. Dkt. No. 9.

      The court did not receive the $6.00 initial partial filing fee by August 7,

2020, and on August 11, 2020, a notice the court had sent the plaintiff at the

HOC was returned as undeliverable and unable to be forwarded. Dkt. No. 10.



           Case 2:20-cv-00965-PP Filed 10/27/20 Page 1 of 3 Document 16
On August 20, 2020, the court received a letter from the plaintiff, saying, “Yes

you can take the $6.00 fee from my account, I give you guys permission and I

will try my best to make a monthly payment as best as possible.” Dkt. No. 11.

The return address on the envelope in which the plaintiff sent this letter was

the address of the House of Corrections. Dkt. No. 11-1.

      The next day, in a text-only order, the court explained to the plaintiff that

the court could not arrange payment of the fee. Dkt. No. 12. The court stated

that the plaintiff needed to follow his institution’s policies to direct payment to

the court. Id.

      The court mailed a copy of the order to the plaintiff at the House of

Correction. Id. A couple of weeks later, on September 9, 2020, the order was

returned to the court as undeliverable. Dkt. No. 13. The court contacted the

plaintiff’s supervising agent, learned the plaintiff was at the Milwaukee County

Jail and mailed the order to the plaintiff at the jail. Id.

      On September 15, 2020, the court received another letter from the

plaintiff, explaining that he hadn’t paid the fee because he had been

transferred between the Milwaukee County Jail and the House of Correction

due to health issues. Dkt. No. 14. He explained that he was trying to get better,

and he assured the court he had the money to pay the fee. Id. Once again, he

gave the court permission to withdraw the fee from his account. Id.

      The next day, on September 16, 2020, the court issued an order

repeating that it could not arrange payment of the fee and that the plaintiff had

to follow his institution’s policies to direct payment to the court. Dkt. No. 15.

Because the plaintiff had been moved between institutions, and because of his

health issues, the court gave the plaintiff a deadline of October 16, 2020 to pay

the initial partial filing fee. Id. The court warned the plaintiff that failure to pay


                                          2

         Case 2:20-cv-00965-PP Filed 10/27/20 Page 2 of 3 Document 16
the fee by the deadline could result in dismissal of his case. Id. The court

mailed that order to the plaintiff at the Milwaukee County Jail. Id.

        The October 16, 2020 deadline has come and gone, and the plaintiff has

neither paid the fee nor provided the court with a written explanation of why he

could not pay the fee. The court checked the Milwaukee Sheriff’s Department

inmate locator web site; it shows that the plaintiff still is in custody at the

Milwaukee County Jail. http://www.inmatesearch.mkesheriff.org/. It has been

over a month since the court advised the plaintiff that it needed to receive the

initial partial filing fee by October 16, 2020 for the plaintiff to proceed with the

case.

        The court ORDERS that this case is DISMISSED WITHOUT PREJUDICE

based on the plaintiff’s failure to pay the initial partial filing fee. Because the

court dismisses the case without prejudice, the plaintiff may refile his

complaint, subject to the relevant statute of limitations, assuming he has the

funds to pay an initial partial filing fee.

        Dated in Milwaukee, Wisconsin, this 27th day of October, 2020.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                              3

          Case 2:20-cv-00965-PP Filed 10/27/20 Page 3 of 3 Document 16
